 

 

 

 

Case 7:20-cv-00009 Document 6 Filed on 01/28/20 inTXSD Page 1iof1

United States District Court |
| Southern District of Texas
IN THE UNITED STATES DISTRICT COURT FILED

FOR THE SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION JAN 2.8 2020

UNITED STATES OF AMERICA, "David J. Bradley, Clerk of Court |
Plaintiff

Vv. CIVIL ACTION NO. 7:20-CV-009
5.840 ACRES OF LAND, MORE OR LESS,
’ SITUATE IN STARR COUNTY, STATE OF
TEXAS; UNKNOWN HEIRS OF PEDRO
GARZA, ET AL, .
Defendants.

C&? 602 CO? 6G? 4? Or? COD 40D CO? 6O?

CLERK’S RECEIPT
‘L, David J. Bradley, Clerk of the United States District Court for the Southern District of
Texas, do hereby certify that on January 28, 2020, I received from the United States of America,
plaintiff herein, and deposited into the Registry of the Court, Check No. 8736-01859053, dated
January 23, 2020, for the total sum of ONE HUNDRED DOLLARS AND NO CENTS, being the

- additional amount of just compensation in the above entitled condemnation proceeding.

. dy , UNITED STATES DISTRICT COURT

I rae

puty Clerk
